Citation Nr: 0512544	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  03-05 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether an October 26, 1998 RO rating decision which 
denied entitlement to a total disability rating based upon 
individual unemployability (TDIU) was clearly and 
unmistakably erroneous.

2.  Entitlement to an effective date earlier than June 6, 
2002, for the grant of entitlement to a total disability 
rating for compensation purposes based on a TDIU.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from July 1958 to November 
1982.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that granted entitlement to a TDIU and assigned 
an effective date of June 6, 2002.  The veteran was scheduled 
to appear at a personal hearing before a Veterans Law Judge 
at the Board in Washington, DC in December 2003, but he 
failed to appear as scheduled.

This matter was previously before the Board in February 2004, 
when it was remanded for additional development.  The Remand, 
in pertinent part, addressed the issue of clear and 
unmistakable error (CUE) in an October 1998 rating decision 
that denied entitlement to a TDIU, which was deemed to be 
inextricably intertwined with the claim for an earlier 
effective date.  In March 2004, the RO found that the October 
1998 rating decision did not contain CUE.  The veteran 
perfected an appeal.  


FINDINGS OF FACT

1.  Entitlement to a TDIU was denied by rating action of the 
RO in October 1998.  The veteran did not appeal this 
decision; thus, it became final.

2.  The veteran has not alleged specific errors of fact or 
law in the October 26, 1998 rating decision which denied 
entitlement to a TDIU.

3.  A statement from the veteran, which the RO construed as a 
claim for individual unemployability, was received on June 6, 
2002.

4.  An increased evaluation, to include a TDIU, was not 
factually ascertainable prior to June 6, 2002.

5.  There was no informal claim, formal claim, or written 
intent to file a claim for a TDIU between October 28, 1998, 
and June 6, 2002.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a valid claim of clear and 
unmistakable error in the October 26, 1998 RO rating decision 
which denied entitlement to a TDIU.  38 C.F.R. § 3.105(a) 
(2004).

2.  The criteria for an effective date prior to June 6, 2002, 
for a TDIU are not met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

Prior to the initial adjudication of the claim for a TDIU, VA 
satisfied its duty to notify by means of an August 2002 
development letter from the RO to the veteran.  See 
VAOPGCPREC 8-03 (the VCAA does to not impose a duty to notify 
for "downstream" issues on which a Notice of Disagreement 
(NOD) has been filed, such as the rating assigned in this 
case following a grant of service connection).  He was told 
of what was required to substantiate his TDIU claim and of 
his and VA's respective duties, and was asked to submit 
evidence and/or information to the RO.  In March 2003 and May 
2004, additional, content-complying development letters were 
sent from the RO to the veteran.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In the 
present case, the claims folder includes the veteran's 
service medical records, Social Security Administration (SSA) 
records, and VA examination reports.  The veteran has not 
identified any medical treatment pertinent to the issue being 
decided that has not been obtained.  By letter dated May 7, 
2004, the RO requested that he provide and/or identify 
evidence showing that his entitlement to a TDIU arose prior 
to June 6, 2002.  He did not reply with any such information 
or evidence.  The duty to assist is not always a one-way 
street; if a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190 at 193 
(1991).  

The RO has not provided the veteran with a VA examination in 
connection with the earlier effective date claim because an 
examination would not assist him in obtaining an earlier 
effective date.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the claim.  The 
evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

With respect to the CUE claim, the VCAA is not applicable to 
requests for revision of a final decision based on CUE 
because that matter involves an inquiry based upon the 
evidence of record at the time of the decision, not based 
upon the development of new evidence.  See Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001); Dobbins v. 
Principi, 15 Vet. App. 323, 327 (2001); VAOPGCPREC 12-2001 at 
para. 7 (July 6, 2001) (VA does not have "a duty to develop" 
in a CUE case because "there is nothing further that could be 
developed").  Thus, the VCAA is not applicable to that claim.


CUE

In August 1984, the veteran requested service connection for 
an eye disorder.  In December 1984, he was awarded service 
connection for constriction of visual fields to 15 degrees 
bilaterally due to aphakic spectacles for bilateral aphakia 
secondary to intracapsular lens extraction for cataracts.  
This disability was evaluated as 70 percent disabling, 
effective from August 7, 1984.  

Thereafter, on May 11, 1998, the veteran submitted an 
Application for Increased Compensation Based Upon 
Unemployability (TDIU) to the RO, as well as a Statement in 
Support of Claim requesting a TDIU.  He stated that he was 
last employed in July 1988 in construction, but that he did 
not leave his job because of his disability.  He also stated 
that he was unable to work or obtain a driver's license 
because of his visual impairment.  He submitted an award 
certificate from SSA dated in February 1990 showing that he 
was entitled to disability benefits beginning February 1989.  
However, there was no indication as to which disability was 
the basis for the award.  The veteran failed to report for a 
VA examination scheduled in August 1998.  

Entitlement to a TDIU was denied by rating action dated in 
October 1998.  At that time, the veteran was not found to be 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disability.  The RO 
noted that he last worked in construction in July 1988 and 
had reported that he did not leave his job due to his 
service-connected disability.  The RO further noted that the 
report from SSA did not indicate the disability for which 
veteran was awarded benefits.  In denying the claim, the RO 
further relied upon 38 C.F.R. § 3.655(b).  The veteran was 
notified of this decision and of his appellate rights at his 
most recent address of record by letter dated October 28, 
1998.  

On September 22, 1999, the veteran, through his 
representative, provided a copy of the prior Statement in 
Support of Claim dated May 8, 1998 requesting a TDIU.  He 
also provided a letter from SSA dated June 10, 1999, showing 
that his disability benefits had been continued.  Again, 
there was no indication as to which disability was the basis 
for the award.  The representative stated that the veteran 
had filed his claim in May 1998, but had received nothing but 
computer-generated letters from the RO telling him to be 
patient.  The representative further stated that the veteran 
had been patient long enough and requested that the claim be 
developed and adjudicated without further delay.  

On September 30, 1999, the RO wrote to the veteran at his 
most recent address of record and informed him that a 
decision had been made on his claim.  He was provided a copy 
of the October 1998 rating decision and the notice letter 
dated October 28, 1998.  In a statement received at the RO on 
November 4, 1999, the veteran requested a copy of his claims 
folder.  The RO forwarded him a copy of his claims folder on 
November 5, 1999.

The veteran did not submit any correspondence within one year 
of the notification of the October 1998 rating decision 
expressing disagreement with the RO's denial of his claim for 
a TDIU.  See 38 C.F.R. §§ 20.200, 20.201, 20.302.  His 
statement received in September 1999 alleged only that his 
claim had not yet been adjudicated.  After receiving another 
copy of the rating decision and notice by letter dated 
September 30, 1999, he did not express any disagreement 
within the remainder of the one-year period.  As he did not 
appeal the October 1998 rating decision, it became final.  
See  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2004).

The veteran's representative argues that the October 1998 
rating decision is not final because the RO failed in its 
duty to assist the veteran.  Specifically, the representative 
stated that the RO's failure to obtain the veteran's records 
from SSA constituted grave procedural error under.  He cited 
to Hayre, 188 F.3d at 1333, for this proposition.  In Hayre, 
the Federal Circuit had found that a prior claim had remained 
open because of VA's failure of the duty to assist in 
attempting to obtain service medical records more than one 
time, which it labeled as a grave procedural error.  However, 
the decision in Hayre was overruled as to that finding in 
Cook, 318 F. 3d at 1334.  There, as noted above, the Federal 
Circuit determined that Hayre should be overruled insofar as 
that case held that the existence of "grave procedural 
error" rendered a VA decision non-final.  It noted that 
there was nothing in the legislative history of the statutes 
that address finality (or in any other pertinent statutes) 
which indicated that Congress intended to allow additional 
exceptions to the finality of VA decisions based upon "grave 
procedural error."  Thus, to the extent that the veteran's 
representative has asserted that the October 1998 rating 
decision remained open as a result of a grave procedural 
error, his argument has no basis in law.

The veteran further argues that the October 1998 rating 
decision was clearly and unmistakably erroneous.  However, 
the Board finds that a claim of clear and unmistakable error 
in the October 1998 rating decision has not been pled with 
sufficient specificity to raise a valid claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a finding of  CUE in a prior rating 
decision requires error in the prior adjudication of the 
claim.  A claim for  CUE must be specific and not a mere 
broad allegation of a failure to follow the regulations, or 
the failure to give due process, or any other general, 
unspecific error.  Mindenhall v. Brown, 7 Vet. App. 271, 275, 
citing Fugo v. Brown, 6 Vet. App. at 44 (1993).  The Court 
has explained that a mere difference of opinion as to the 
facts or disagreement with the original decision and its 
interpretation of the facts is not to be of the type of 
administrative reversible error under 38 C.F.R. § 3.105(a).  
Russell v. Principi, 3 Vet. App. 310 (1992) (an appellant 
must assert "more than a disagreement as to how the facts 
were weighed or evaluated"); Robie v. Derwinski, 1 Vet. App. 
612, 614-615 (1991);. Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1991); Thompson v. Derwinski, 1 Vet. App. 251 
(1991).  In particular, the Court has promulgated a three-
pronged test to determine whether  CUE is present in a prior 
determination:

(1)  [e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied;

(2)  the error must be undebatable and of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made; and

(3)  a determination that there was  CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en 
banc).

The Court has further held that, in order for a claimant to 
successfully establish a valid claim for  CUE in a final RO 
rating decision, the claimant must articulate with some 
degree of specificity what the alleged error is, and, unless 
the alleged error is the kind of error that, if true, would 
be  CUE on its face, the claimant must provide persuasive 
reasons explaining why the result of the final RO rating 
decision would have been manifestly different but for the 
alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993); review en banc 
denied, 6 Vet. App. 162 (1994).

The veteran's representative claims that the October 26, 
1998, rating decision is clearly and unmistakably erroneous 
because the RO failed to obtain records from the Social 
Security Administration after being notified that the veteran 
had been awarded 100 percent disability benefits based upon 
the guidelines of Masors v. Derwinski, 2 Vet. App. 181, 188 
(1992), and because the veteran was not provided adequate 
notice of the VA examination for which he failed to report.  
He stated that even if the veteran had received notification, 
he would not have been able to read it because of his visual 
impairment, and that a call from a healthcare center was 
required for proper notice.  Further, he stated that if the 
RO had obtain the veteran's SSA records, a VA examination 
would not have been necessary because these records would 
have shown entitlement to a TDIU.  These allegations, even if 
true, cannot support a finding of clear and unmistakable 
error in the October 1998 rating decision.  VA's breach of 
the duty to assist cannot form a basis for a claim of clear 
and unmistakable error because such a breach creates only an 
incomplete rather than an incorrect record.  Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994).  

Further, the veteran's representative argued that a VA 
examination was not necessary at that time because the 
veteran had been in receipt of a 70 percent rating for visual 
impairment for over 10 years.  Although not cited, the 
representative was apparently relying upon 38 C.F.R. 
§ 3.327(b)(2) (1998).  This assertion is insufficient to 
raise a claim of clear and unmistakable error in the October 
1998 rating decision.  Any error on the part of the RO in 
scheduling the veteran for a VA examination would not fit the 
definition of clear and unmistakable error:  "[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied."  

Regardless, the provisions of 38 C.F.R. § 3.327(a) (1998) 
provided that reexaminations, including periods of hospital 
observation, will be requested whenever VA determines there 
is a need to verify either the continued existence or the 
current severity of a disability.  Generally, reexaminations 
will be required if it is likely that a disability has 
improved, or if evidence indicates there has been a material 
change in a disability or that the current rating may be 
incorrect. Individuals for whom reexaminations have been 
authorized and scheduled are required to report for such 
reexaminations.  Paragraphs (b) and (c) of this section 
provide general guidelines for requesting reexaminations, but 
shall not be construed as limiting VA's authority to request 
reexaminations, or periods of hospital observation, at any 
time in order to ensure that a disability is accurately 
rated.  The Board finds that the application of 38 C.F.R. 
§ 3.327 is clearly within the weighing and evaluation realm.  
Because this position amounts to no more than "a 
disagreement as to how the facts were weighed or evaluated," 
it cannot form the basis of a clear and unmistakable error 
claim.  Russell v. Principi, 3 Vet. App. 310 (1992).

The veteran's representative also stated that "Whether 
veteran left job because of his disability is a moot point 
when SSA gives him disability within 3 years of his last 
job" and "VA is using its own unsubstantiated medical 
opinion as to when the service-connected disability 
manifested itself to a degree requiring IU."  See Statement 
in Support of Claim, dated June 8, 2004.  He appears to be 
arguing that the evidence of record did not support the RO's 
finding that a TDIU was not warranted, and that the RO was 
not qualified to make this determination.  Because this 
position amounts to no more than "a disagreement as to how 
the facts were weighed or evaluated," it cannot form the 
basis of a clear and unmistakable error claim.  Russell v. 
Principi, 3 Vet. App. 310 (1992).  Simply to claim clear and 
unmistakable error on the basis that a previous adjudication 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of clear and unmistakable 
error.  Fugo v. Brown, 6 Vet. App. at 43-44 (1993).  

Accordingly, the Board concludes that clear and unmistakable 
error has not been pled with the required specificity in this 
case to establish a valid claim.  Luallen v. Brown, 8 Vet. 
App. 92, 94 (1995); Fugo v. Brown, 6 Vet. App. 40, 44 (1993); 
review en banc denied, 6 Vet. App. 162 (1994).


Earlier effective date

Following the statement received at the RO on November 4, 
1999, the next correspondence from the veteran consisted of a 
Statement in Support of Claim, received on June 6, 2002.  His 
statement was accepted by the RO as a claim for entitlement 
to a TDIU.  

Thereafter, the veteran underwent a VA ophthalmology 
examination in July 2002 wherein the assessment suggested 
that he was visually impaired with significant central vision 
loss.  Although visual field testing was not performed, it 
was determined that he may well be legally blind.

Entitlement to a TDIU was established in a rating decision of 
the RO in August 2002, effective from June 6, 2002.   In a 
statement received at the RO in August 2002, the veteran said 
that since 1984 his vision had deteriorated to the point that 
he lost his driver's license in 1989.  Also obtained and 
associated with the claims folder were his records from SSA 
dated in 1988, 1989, 1990, 1998, and 1999.  The veteran 
underwent an additional VA examination in August 2002. 

In November 2002, the veteran submitted a notice of 
disagreement with the RO's assignment of an effective date of 
June 6, 2002, for this TDIU.  He has requested an effective 
date for his TDIU in June 1998.

Governing regulations provide that a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 2002).  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2004).  

The earliest effective date for an increased evaluation 
(which includes a claim for total rating for compensation 
based upon individual unemployability) is that which is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
claim.  38 U.S.C.A. § 5110(a) and (b)(2) (West 2002); 38 
C.F.R. § 3.400(o)(1) and (2) (2002); see Harper v. Brown, 10 
Vet. App. 125, 126 (1997).  Additionally, under 38 C.F.R. 
§ 3.155(a) (2004), the veteran or a representative of the 
veteran can file an informal claim by communicating an intent 
to apply for one or more VA benefits.  The benefit sought 
must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 
(1997), but need not be specific, see Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  See id.  Under 38 C.F.R. 
3.157(b) (2004), once a claim for compensation has been 
allowed, receipt of a VA outpatient or hospital examination 
or admission to a VA hospital will be accepted as an informal 
claim for increased benefits, which would include an informal 
claim for a total rating for compensation based upon 
individual unemployability, see Servello, 3 Vet. App. at 199.  
The date on the VA outpatient or hospital examination will be 
accepted as the date of claim.  38 C.F.R. 3.157(b). 

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2004).  Total disability ratings for compensation may 
be assigned, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

When an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
section 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file or 
under VA control, evaluation of that rating increase must 
also include an evaluation of a reasonably raised claim for a 
total rating based on individual unemployability, and VA is 
required to adjudicate that claim.  Norris v. West, 12 Vet. 
App. 413, 418 (1999); see also Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (Once veteran submits evidence of 
medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that the preponderance of the evidence is 
against an effective date earlier than June 6, 2002, for the 
total rating for compensation based upon individual 
unemployability.  

As discussed above, the October 1998 rating decision which 
denied individual unemployability is final.  The next time 
the veteran submitted a claim for a TDIU was on June 6, 2002.  
As set out above, in claims for increased evaluations the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the date of receipt of the claim controls.  
38 C.F.R. § 3.400(o)(2).  

The Board has carefully reviewed the evidence in the interim 
between the October 1998 rating decision and the veteran's 
claim for a TDIU received on June 6, 2002.  However, there is 
nothing in the record that would have led an adjudicator to 
conclude that the veteran had submitted an informal claim for 
a total rating for compensation based upon individual 
unemployability during that time.  In the September 1999 
correspondence, the veteran essentially argued that the RO 
had not yet adjudicated his claim for a TDIU filed in May 
1998.  The RO responded by providing him a copy of the 
October 1998 rating decision and notice letter.  In the 
statement received from the veteran in November 1999, he 
requested a copy of his claims folder.  The Board does not 
find that such statement indicates that the veteran was 
unable to maintain substantial gainful employment because of 
his service-connected vision disorder.  

The Board notes that VA must review all the evidence of 
record (not just evidence not previously considered) to 
determine the proper effective date, see Hazan v. Gober, 10 
Vet. App. 511, 518 (1997), which the Board has laid out 
above.  However, the Court and VA's General Counsel have 
interpreted the provisions of 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400 as meaning that if the increase occurred 
(again, which includes individual unemployability) within one 
year prior to the claim, the increase is effective as of the 
date the increase was "factually ascertainable."  If the 
increase (individual unemployability) occurred more than one 
year prior to the claim, the increase is effective the date 
of claim.  If the increase occurred after the date of claim, 
the effective date is the date of increase.  38 U.S.C.A. 
5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 
38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  For 
example, the veteran's August 2002 statement indicated that 
he became too disabled to drive because of his service-
connected disability in 1989.  There is no provision for 
assigning an effective date prior to date of claim when there 
is no evidence that can support an ascertainable degree of 
impairment within one year prior to date of claim.  Granting 
an automatic retroactive effective date would render the 
words of this statute meaningless.  The statute is clear and 
unambiguous.  If an increase in disability is shown within 
one year prior to date of claim, whether formal or informal, 
then the effective date can be earlier than the date of 
claim.  See 38 U.S.C.A. 5110(b)(2).  However, if an increase 
in disability cannot be factually ascertainable within one 
year prior to date of claim, then the effective date is the 
date of claim.  See 38 U.S.C.A. 5110(a).  

There is no evidence of record dated within the one year 
period prior to the veteran's claim received on June 6, 2002.  
By letter dated May 7, 2004, the RO requested that the 
veteran provide and/or identify evidence showing that his 
entitlement arose prior to June 6, 2002.  He did not reply 
with any such information or evidence.  Accordingly, an 
effective date earlier than June 6, 2002, for the award of a 
total rating for compensation based upon individual 
unemployability is legally precluded.  Regrettably, there is 
no statute or regulation that would allow an earlier 
effective date.  

For the above reasons, the Board finds that the preponderance 
of the evidence is against a finding that an effective date 
earlier than June 6, 2002, for the award of a total rating 
for compensation based upon individual unemployability.  
There is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.  


ORDER

The claim of clear and unmistakable error in the October 26, 
1998, rating decision denying entitlement to a TDIU is 
denied. 

Entitlement to an effective date earlier than June 6, 2002, 
for the grant of entitlement to a TDIU is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


